PER CURIAM.
The defendant’s claims of error on direct appeal from the conviction are patently without merit. On the state’s appeal from the sentence, we do not reach the issue of the propriety of the trial court’s failure to consider the state’s request for an enhanced sentence of the defendant as a habitual offender under section 775.084, Florida Statutes (1999), because the record clearly demonstrates that if the issue had been considered, the court in the appropriate exercise of its discretion would have declined to enhance and imposed the same guidelines sentence. See Davis v. State, 642 So.2d 136 (Fla. 3d DCA1994).
Affirmed.